IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,290-01


                      EX PARTE MATTHEW LEE MCQUEEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 12744-A IN THE 32ND DISTRICT COURT
                               FROM NOLAN COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of engaging in organized criminal activity and sentenced to fifty-

four years’ imprisonment. Applicant, through habeas counsel, filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Applicant has alleged facts that, if true, might entitle him to relief. Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700 (Tex. Crim. App.

2003). The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall make findings of fact and conclusions of law as to whether
                                                                                                       2

Applicant was denied his right to an appeal because trial counsel failed to timely file a notice of

appeal. The trial court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 7, 2020
Do not publish